Case: 3:20-cv-00276-TMR-SLO Doc #: 14 Filed: 04/15/21 Page: 1 of 2 PAGEID #: 1056




                         UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF OHIO
                          WESTERN DIVISION AT DAYTON

BETH A. LAWSON,                             : Case No. 3:20-cv-276
                                            :
       Plaintiff,                           : District Judge Thomas M. Rose
                                            : Magistrate Judge Sharon L. Ovington
vs.                                         :
                                            :
COMMISSIONER OF THE SOCIAL                  :
SECURITY ADMINISTRATION,                    :
                                            :
       Defendant.                           :


                                DECISION AND ENTRY


       This case is before the Court on the parties’ Instanter Joint Stipulation for an

 Award of Attorney's Fees under the Equal Access to Justice Act (“EAJA”), 28 U.S.C. §

 2412. (Doc. #13). Specifically, the parties stipulate to an award to Plaintiff of attorney

 fees in the amount of $3,100.00, and no costs, in full satisfaction and settlement of any

 and all claims Plaintiff may have under the EAJA in the above case. The award of

 attorney fees will satisfy all of Plaintiff’s claims for fees, costs, and expenses under 28

 U.S.C. § 2412 in this case. Any fees paid belong to Plaintiff, and not her attorney, and

 said fees can be offset to satisfy pre-existing debt that Plaintiff owes the United States

 under Astrue v. Ratliff, 560 U.S. 586 (2010).

        After the Court enters this award, if counsel for the parties can verify that Plaintiff

 owes no pre-existing debt subject to offset, Defendant agrees to direct that the award be

 made payable to Plaintiff’s attorney pursuant to the EAJA assignment duly signed by
Case: 3:20-cv-00276-TMR-SLO Doc #: 14 Filed: 04/15/21 Page: 2 of 2 PAGEID #: 1057




 Plaintiff.

                       IT IS THEREFORE ORDERED THAT:

       1.     The Parties’ Joint Stipulation for an Award of Attorney's Fees
              under the Equal Access to Justice Act (Doc. #13) is accepted
              and Defendant shall pay Plaintiff’s attorney fees, costs, and
              expenses in the total amount of $3,100.00 and costs in the
              amount of $0, for a total of $3,100.00;

       2.     Counsel for the parties shall verify, within thirty days of this
              Decision and Entry, whether or not Plaintiff owes a pre-
              existing debt to the United States subject to offset. If no such
              pre-existing debt exists, Defendant shall pay the EAJA award
              directly to Plaintiff’s counsel pursuant to the EAJA assignment
              signed by Plaintiff; and

       3.     The case remains terminated on the docket of this Court.

       IT IS SO ORDERED.

April 15, 2021                                   *s/Thomas M. Rose
Date                                             Thomas M. Rose
                                                 United States District Judge




                                             2
